         Case 9:20-cv-00176-DLC Document 5 Filed 02/09/21 Page 1 of 22



Kristine J. Beal
Ian P. Gillespie
BEAL LAW FIRM, PLLC
121 Hickory St., Suite 4
P.O. Box 8898
Missoula, MT 59807-8898
(406) 728-2911
Email:       kbeal@beallawfirm.com
             igillespie@beallawfirm.com
Attorneys for The Cincinnati Insurance Company

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

                                            )
 THE CINCINNATI INSURANCE                   )           CV 20-176-M-DLC
 COMPANY,                                   )
                                            )
               Plaintiff,                   )
                                            )
        v.                                  )
                                            )        CINCINNATI’S FIRST
 NORTHWEST PAINTING, INC.                   )     AMENDED COMPLAINT FOR
 dba NORTHWEST FACTORY                      )     DECLARATORY JUDGMENT
 FINISHES                                   )
                                            )
               Defendant.                   )
                                            )

       COMES NOW Plaintiff The Cincinnati Insurance Company, by and
through its counsel of record, Kristine J. Beal and Ian P. Gillespie of Beal Law
Firm, PLLC, and for its First Amended Complaint for Declaratory Judgment,
pursuant to Fed. R. Civ. P. 15(a)(1), hereby respectfully states and alleges
the following:


//


Cincinnati’s First Amended Complaint for Declaratory Judgment                  1
         Case 9:20-cv-00176-DLC Document 5 Filed 02/09/21 Page 2 of 22



                                        PARTIES
       1.     The Plaintiff The Cincinnati Insurance Company (hereafter
“Cincinnati” and/or “Plaintiff”) is now and was at all times material hereto a
corporation duly-organized and existing under the laws of the State of Ohio,
with its principal place of business in Fairfield, Ohio.
       2.     The Defendant Northwest Painting, Inc. dba Northwest Factory
Finishes (hereafter “Northwest” and/or “Defendant”) is now and was at all
times material hereto a corporation duly-organized and existing under the
laws of the State of Montana, with its principal place of business in Bonner,
Montana in Missoula County.
                                 NATURE OF ACTION
       3.     This is a complaint for declaratory judgment, pursuant to the
Federal Rules of Civil Procedure 57 and 28 U.S.C. § 2201 et seq., for the
purposes of determining questions of an actual controversy among the parties
and construing the rights, duties, and legal relations arising from certain
contracts of insurance, in particular, the commercial general liability policy
and the umbrella policy which Cincinnati issued to Northwest.
                              JURISDICTION & VENUE
       4.     An actual and justiciable controversy exists between Cincinnati
and Northwest regarding whether Cincinnati has or will have any duty to
defend and/or indemnify Northwest with respect to claims made by numerous
property owners alleging that Northwest provided defective siding to their
residences or structures.
//

Cincinnati’s First Amended Complaint for Declaratory Judgment                2
           Case 9:20-cv-00176-DLC Document 5 Filed 02/09/21 Page 3 of 22



       5.      The United States District Court for the District of Montana has
jurisdiction over this matter under diversity jurisdiction, pursuant to 28 U.S.C.
§ 1332 and Article 3 § 2 of the United States Constitution, which provide that
federal courts may hear diversity jurisdiction “between citizens of different
states.”
       6.      The amount in controversy exceeds the jurisdictional threshold of
$75,000 as Northwest has stated that it has already incurred over $100,000
to settle certain property-owner claims. Northwest has demanded that
Cincinnati indemnify Northwest for these settlements, indemnify Northwest for
any future settlements and/or judgments, and pay the cost to defend any
lawsuits brought by property owners against Northwest. Northwest’s request
that Cincinnati defend any lawsuits brought by property owners through trial
would further increase this amount in controversy. In addition, as detailed in
Section D, below at pp. 16-17, one property owner has filed a lawsuit against
Northwest seeking $50,000 in damages, attorney fees, costs, and a multiplier
of treble damages. In actions seeking declaratory or injunctive relief, the
amount in controversy is measured by the value of the object of the litigation.
Hunt v. Washington State Apple Advertising Comm’n, 432 U.S. 333, 347
(1977).
       7.      Venue is proper in the United States District Court for the District
of Montana, Missoula Division, pursuant to 28 U.S.C. § 1391, because
several events which gave rise to this action occurred in this district, and
Northwest has its principle place of business in this district.
//

Cincinnati’s First Amended Complaint for Declaratory Judgment                     3
         Case 9:20-cv-00176-DLC Document 5 Filed 02/09/21 Page 4 of 22



                                    ALLEGATIONS
A.     Cincinnati’s Insurance Policy with Northwest.
       8.     Cincinnati issued Policy No. ENP0127089 to Northwest for
coverage terms between February 12, 2018 to February 12, 2021, which
provided Commercial General Liability Coverage (hereafter “CGL Coverage”)
and Umbrella Coverage to Northwest (collectively, “Policy”).
       9.     CGL Coverage provides in relevant part:
       SECTION I - COVERAGES
       COVERAGE A. BODILY INJURY AND PROPERTY DAMAGE
       LIABILITY
       1. Insuring Agreement
              a.     We will pay those sums that the insured becomes legally
                     obligated to pay as damages of “bodily injury” or “property
                     damage” to which this insurance applies. We will have the
                     right and duty to defend the insured against any “suit”
                     seeking those damages. However, we will have no duty to
                     defend the insured against “any” suit seeking damages for
                     “bodily injury” or “property damage” to which this insurance
                     does not apply. We may, at our discretion, investigate any
                     “occurrence” and settle any claim or “suit” that may result.
                                             ***
              b.     This insurance applies to “bodily injury” and “property
                     damage” only if:
                            (1)     The “bodily injury” or “property damage” is
                                    caused by an “occurrence” that takes place in
                                    the “coverage territory”;
                            (2)     The “bodily injury” or “property damage” occurs
                                    during the policy period; and
                            (3)     Prior to the “coverage term” in which “bodily
                                    injury” or “property damage” occurs, you did not
                                    know, per Paragraph 1.d. below, that the “bodily
                                    injury” or “property damage” had occurred or

Cincinnati’s First Amended Complaint for Declaratory Judgment                      4
         Case 9:20-cv-00176-DLC Document 5 Filed 02/09/21 Page 5 of 22



                                    had begun to occur, in whole or in part.
                                             ***
       2.     Exclusions
       This insurance does not apply to:
              j.     Damage to Property
                     “Property damage” to:
                                             ***
                     (5)    That particular part of real property on which you or
                            any contractors or subcontractors working directly or
                            indirectly on your behalf are performing operations, if
                            the “property damage” arises out of those operations;
                            or
                     (6)    That particular part of any property that must be
                            restored, repaired or replaced because “your work”
                            was incorrectly performed on it.
                            Paragraphs (3), (4), (5) and (6) of this exclusion do
                            not apply to liability assumed under a sidetrack
                            agreement.
                            Paragraph (6) of this exclusion does not apply to
                            “property damage” included in the “products-
                            completed operations hazard.”
              k.     Damage to Your Product
                     “Property damage” to “your product” arising out of it or any
                     part of it.
              l.     Damage to Your Work
                     “Property damage” to “your work” arising out of it any part
                     of it and included in the “products-completed operations
                     hazard”.
                     This exclusion does not apply if the damaged work or the
                     work out of which the damage arises was performed on
                     your behalf by a subcontractor.

Cincinnati’s First Amended Complaint for Declaratory Judgment                     5
         Case 9:20-cv-00176-DLC Document 5 Filed 02/09/21 Page 6 of 22



              m.     Damage to Impaired Property or Property Not Physically
                     Injured
                     “Property damage” to “impaired property” or property that
                     has not been physically injured, arising out of:
                     (1)    A defect, deficiency, inadequacy or dangerous
                            condition in “your product” or “your work”; or
                     (2)    A delay or failure by you or anyone acting on your
                            behalf to perform a contract or agreement in
                            accordance with its terms.
                                             ***
              n.     Recall of Products, Work or Impaired Property
                     Any liability or damages claimed for any loss, costs or
                     expense incurred by you or others for the loss of use,
                     withdrawal, recall,   inspection, repair, replacement,
                     adjustment, removal or disposal of:
                     (1)    “Your product”;
                     (2)    “Your work”; or
                     (3)    “Impaired property”;
                     if such product, work or property is withdrawn or recalled
                     from the market or from use by any person or organization
                     because of a known or suspected defect, deficiency,
                     inadequacy or dangerous condition in it.
       SECTION IV - COMMERCIAL GENERAL LIABILITY CONDITIONS
                                             ***
       2.     Duties in the Event of Occurrence, Offense, Claim or Suit
                                             ***
              d.     No insured will, except at that insured’s own cost, voluntarily
                     make a payment, assume any obligation, or incur any
                     expense, other than for first aid, without our consent.
                                             ***
//

Cincinnati’s First Amended Complaint for Declaratory Judgment                      6
         Case 9:20-cv-00176-DLC Document 5 Filed 02/09/21 Page 7 of 22




       SECTION V - DEFINITIONS
                                             ***
       11.    “Impaired property” means tangible property, other than “your
              product” or “your work”, that cannot be used or is less useful
              because:
              a.     It incorporates “your product” or “your work” that is known
                     or thought to be defective, deficient, inadequate or
                     dangerous; or
              b.     You have failed to fulfill the terms of a contract or
                     agreement;
              if such property cannot be restored to use by:
              a.     The repair, replacement, adjustment or removal of “your
                     product” or “your work”; or
              b.     Your fulfilling the terms of the contract or agreement.
                                             ***
       16.    “Occurrence” means an accident, including continuous or
              repeated exposure to substantially the same general harmful
              conditions.
                                     ***
       19.    “Products-completed operations hazard”:
              a.     Includes all “bodily injury” and “property damage” occurring
                     away from premises you own or rent and arising out of “your
                     product” or “your work” except:
                     (1)    Products that are still in your physical possession; or
                     (2)    Work that has not yet been completed or abandoned.
                            However, “your work” will be deemed completed at
                            the earliest of the following times:
                            (a)     When all of the work called for in your contract
                                    has been completed; or
                            (b)     When all of the work to be done at the job site
                                    has been completed if your contract calls for

Cincinnati’s First Amended Complaint for Declaratory Judgment                      7
         Case 9:20-cv-00176-DLC Document 5 Filed 02/09/21 Page 8 of 22



                                    work at more than one job site; or
                            (c)     When that part of the work done at a job site
                                    has been put to its intended use by any person
                                    or organization other than another contractor or
                                    subcontractor working on the same project.
              Work that may need service, maintenance, correction, repair or
              replacement, but which is otherwise complete, will be treated as
              completed.
                                             ***
       20.    “Property damage” means:
              a.     Physical injury to tangible property, including all resulting
                     loss of use of that property. All such loss of use shall be
                     deemed to occur at the time of the physical injury that
                     caused it; or
              b.     Loss of use of tangible property that is not physically
                     injured. All such loss of use shall be deemed to occur at
                     the time of the “occurrence” that caused it.
                                             ***
       21.    “Suit” means a civil proceeding in which money damages because
              of “bodily injury” “property damage” or “personal and advertising
              injury” to which this insurance applies are alleged. “Suit” includes:
              a.     An arbitration proceeding in which such damages are
                     claimed and to which the insured must submit or does
                     submit with our consent;
              b.     Any other alternative dispute resolution proceeding in which
                     such damages are claimed and to which the insured
                     submits with our consent; or
              c.     An appeal of a civil proceeding.
                                             ***
//



//

Cincinnati’s First Amended Complaint for Declaratory Judgment                      8
         Case 9:20-cv-00176-DLC Document 5 Filed 02/09/21 Page 9 of 22



       25.    “Your product”:
              a.     Means:
                     (1)    Any goods or products, other than real property,
                            manufactured, sold, handled, distributed or disposed
                            of by:
                            (a)     You;
                            (b)     Others trading under your name;
                            (c)     A person or organization whose business or
                                    assets you have acquired; and
                     (2)    Containers (other than vehicles), materials, parts or
                            equipment furnished in connection with such goods or
                            products.
              b.     Includes:
                     (1)    Warranties or representations made at any time with
                            respect to the fitness, quality, durability, performance
                            or use of “your product”; and
                     (2)    The providing of or failure to provide warnings or
                            instructions.
              c.     Does not include vending machines or other property rented
                     to or located for the use of others but not sold.
       26.    “Your work”:
              a.     Means:
                     (1)    Work or operations performed by you or on your
                            behalf; and
                     (2)    Materials, parts or equipment furnished in connection
                            with such work or operations.
              b.     Includes:
                     (1)    Warranties or representations made at any time with
                            respect to the fitness, quality, durability, performance
                            or use of “your work”; and

Cincinnati’s First Amended Complaint for Declaratory Judgment                      9
        Case 9:20-cv-00176-DLC Document 5 Filed 02/09/21 Page 10 of 22



                     (2)    The providing of or failure to provide warnings or
                            instructions.
       10.    The above-stated provisions in the CGL Coverage are also
included in the Umbrella Coverage.
B.     The Property-Owner Claims against Northwest and Collins
       Products, LLC.
       11.    Northwest is a company based out of Bonner, Montana, which
pre-finishes building materials (e.g. siding, trim, shingles, and stone) and then
sells the finished materials for installation on residences or other structures.
       12.    One of Northwest’s suppliers was Collins Products, LLC
(hereafter “Collins”), which would sell prefabricated siding to Northwest. A
division of Collins’s business is manufacturing several types of siding and
trim under the brand name TruWood.
       13.    Collins would prime TruWood and send the siding to Northwest
for painting and finishing. After receiving the substrate, Northwest would then
be responsible for determining the amount of coating and type of finishing
products to be applied to the TruWood substrate. Northwest markets the
finished product (i.e. the TruWood substrate combined with Northwest’s
finishing) under the brand name TruGuard Siding.
       14.    Emails between Northwest and Collins indicate that Northwest
discovered performance and quality issues with TruWood in late-2014. From
2014 to 2017, Northwest and Collins discussed several quality concerns with
Collins’s TruWood product. The most salient problem was the lack of primer
applied to the boards at the TruWood plant. This lack of primer required
Northwest to apply more paint to ensure that the boards would be sufficiently

Cincinnati’s First Amended Complaint for Declaratory Judgment                  10
        Case 9:20-cv-00176-DLC Document 5 Filed 02/09/21 Page 11 of 22



durable over time.
       15.    On or about June 26, 2018, Northwest provided Cincinnati a
notice of a “[p]otential” claim. Northwest’s President, Britt Fred (hereafter
“Fred”), submitted the report and stated that this potential claim against
Northwest arose from “issues with finishes” regarding the TruWood product
and that Fred planned to have “some of the substrate lab tested to identify
what the causes of [the] performance issues”.                   On October 2, 2018,
Cincinnati responded to Northwest’s June 26, 2018 notice with a reservation
of rights letter. Cincinnati acknowledged receiving notice of the “potential”
claim, but gave Northwest notice that the “your product” or “your work”
exclusions may bar coverage under the Policy.
       16.    Cincinnati later learned, after investigating the claim and
obtaining further information from Northwest, that the “potential” claim
concerned property owners in Montana, North Dakota, South Dakota, and
Idaho who submitted consumer complaints against Northwest which allege
that the TruGuard Siding installed on their residences or buildings was
defective and was prematurely degrading (hereafter “Property-Owner
Claims”). The Property-Owner Claims demanded that the defective TruGuard
Siding be replaced or repaired.
       17.    The Property-Owner Claims all stem from the same product,
Northwest’s TruGuard Siding, and make the same or substantively similar
allegations that the TruGuard Siding on their residences or buildings has
degraded prematurely. All of the Property-Owner Claims disclosed to date
only allege damage to the TruGuard Siding and do not allege any further

Cincinnati’s First Amended Complaint for Declaratory Judgment                    11
        Case 9:20-cv-00176-DLC Document 5 Filed 02/09/21 Page 12 of 22



damage to other parts of their structures or loss of use on other parts of their
property.
       18.    The number of property owners with the allegedly defective siding
is unclear at this time. Northwest has provided documentation that at least
37 property owners who have submitted claims against Northwest and allege
a total of $81,000 in damages.
       19.    Northwest has communicated that it expects many more property
owners to file similar claims concerning the defects in the TruGuard Siding
and has stated that these claims continue to “pour in.”
       20.    Northwest has entered into settlements for some of the Property-
Owner Claims and claims to have paid “well over $100,000" in settlements to
date. Cincinnati did not consent to any of Northwest’s settlements with the
property owners.
       21.    Northwest has taken the position that the Property-Owner Claims
stem from Collins failing to pre-prime the substrate. However, Northwest has
also admitted that the Sherwin Williams paint Northwest applies contributed
to the defects in the TruGuard Siding.
       22.    In April 2020, Cincinnati was informed that one property
owner, Michelle Desjarlais (hereafter “Desjarlais”), hired counsel. Desjarlais
lives in Kalispell, Montana.
       23.    On August 28, 2020, Desjarlais submitted an updated complaint
to Northwest stating that “a handful of homes...have experienced the same
or similar issues in the Kalispell area.”             In an August 31, 2020 email,
Northwest’s counsel expressed to Cincinnati that Desjarlais’s updated

Cincinnati’s First Amended Complaint for Declaratory Judgment                   12
        Case 9:20-cv-00176-DLC Document 5 Filed 02/09/21 Page 13 of 22



complaint     demonstrates that property owners are “combining forces to
pursue legal action”.
       24.    Desjarlais hired a local company, Pioneer Painting, to inspect her
property. Pioneer Painting’s report concluded that Northwest improperly
applied the paint to the siding. Pioneer Painting found that the finish on
Desjarlais’s home appeared to be “at least 15 years old” and was “shocked”
to discover that the siding was finished and installed only 5 years prior.
Pioneer Painting observed that a “good coating was never applied properly
or thick enough”, the “[l]ower edges appear to be allowing water to intrude into
the siding”, the end gaps between the boards were too wide which has
caused the center clips to fall off, and the vertical corner boards were “never
properly painted or prefinished” causing the ends of the boards to allow water
to intrude from the bottom causing “dramatic swelling”.
       25.    On October 14, 2020, another property owner in Helena, Montana,
Robert Bennett (hereafter “Bennett”), filed a consumer complaint against
Northwest with the Montana Department of Justice, Office of Consumer
Protection (“OCP”). Bennet attached an offer from Northwest offering him
$759.00 as settlement, which would cover the cost of repainting the siding.
Bennett refused the offer because he claims his siding has deteriorated to the
degree that the only remedy would be to replace and install new siding onto
the structure.
       26.    Bennett’s OCP complaint requests that Northwest issue a full
refund for his defective TruGuard Siding, $3,871.08, plus an additional
$3,871.08 for the cost to hire a contractor to install new siding on his

Cincinnati’s First Amended Complaint for Declaratory Judgment                 13
        Case 9:20-cv-00176-DLC Document 5 Filed 02/09/21 Page 14 of 22



property.
C.     Northwest’s Demands that Cincinnati Indemnify and Defend the
       Property-Owner Claims.
       27.    After Northwest gave notice of its “potential” claim on June 26,
2018, Northwest did not initially follow up and provide Cincinnati with any
documentation or information. Cincinnati reached out to Fred on several
occasions requesting updates and further information. Fred would either not
respond to Cincinnati or responded stating that Northwest had no update on
the “potential” claim.
       28.    In December 2019, Cincinnati contacted Northwest’s insurance
broker, PayneWest, which informed Cincinnati that some property owners
had submitted consumer complaints with Northwest. However, Cincinnati still
had not received any documentation or further information about these claims
from Northwest.
       29.    In January 2020, Cincinnati sent Northwest a final request for
documentation and advised that, if Northwest failed to respond, Cincinnati
would close the claim.
       30.    After Cincinnati provided Northwest its final request for
documentation, Northwest began producing documentation and information
about the scope and nature of the Property-Owner Claims.
       31.    On June 14, 2020, Cincinnati sent Northwest a letter denying
coverage on the grounds that the Property-Owner Claims fall under “your
work” and “your products” exclusions.
//

Cincinnati’s First Amended Complaint for Declaratory Judgment               14
        Case 9:20-cv-00176-DLC Document 5 Filed 02/09/21 Page 15 of 22



       32.    On June 29, 2020, Northwest’s counsel responded in a letter
demanding that “Cincinnati reverse the declination and promptly cover the
claim” and stated that Cincinnati was required to “seek a determination of
coverage through a declaratory judgment action”.                Northwest   also
threatened Cincinnati with claims of bad faith.
       33.    On July 27, 2020, Northwest’s counsel sent another letter
demanding that Cincinnati provide coverage for the Property-Owner Claims.
       34.    On July 31, 2020, Cincinnati’s coverage counsel, Meaghan
Schneider, sent a second letter further detailing Cincinnati’s reasoning for
denying coverage.
       35.    On August 14, 2020, Northwest’s counsel sent a third letter, again
demanding that Cincinnati provide coverage for the Property-Owner Claims
and that Cincinnati indemnify Northwest. Northwest’s counsel demanded
that Cincinnati indemnify Northwest because “Northwest is not obligated to
sit around and wait for a lawsuit to be filed before addressing a customer
complaint”.      Northwest’s counsel explicitly demanded that Cincinnati
indemnify Northwest and participate in settlement negotiations with the
unresolved Property-Owner Claims.
       36.    On November 2, 2020, Northwest’s counsel sent Bennett’s OCP
complaint, described in paragraph 25, above, to Cincinnati and requested that
Cincinnati provide a defense to Bennett’s OCP complaint.
       37.    Although Bennett’s OCP complaint against Northwest does not
trigger Cincinnati’s duty to defend, Northwest’s demand for defense of the
OCP complaint is yet another example of Northwest’s clear demands for

Cincinnati’s First Amended Complaint for Declaratory Judgment                 15
            Case 9:20-cv-00176-DLC Document 5 Filed 02/09/21 Page 16 of 22



indemnification and defense, which further demonstrate the current and live
dispute between the parties over the scope of the Policy’s coverage.
D.      Desjarlais’s Lawsuit against Northwest.
        38.      On January 28, 2021, Northwest gave Cincinnati notice of a
complaint filed by Desjarlais against Northwest in the Montana 11 th Judicial
District Court, Flathead County (DV-15-2021-0000026-PD) (hereafter
“Desjarlais Lawsuit”). Desjarlais filed the complaint on January 8, 2021. A
true and correct copy of Desjarlais’s complaint is attached hereto as Exhibit
A.
        39.      The Desjarlais Lawsuit is the first and only lawsuit Cincinnati is
aware of which has been filed against Northwest regarding the TruGuard
Siding.
        40.        Desjarlais alleges that the TruGuard Siding “was painted,
finished, and installed by Northwest in 2014".
        41.      Desjarlais bases all of her claims against Northwest 1 on the
allegation that Northwest failed to apply “enough primer or paint, or both, to
protect the siding from water saturation.”
        42.      Desjarlais has additionally brought claims against the contractor
that built her home, Bighorn Development & Homebuilder, Inc.; the siding
distributor, Builders FirstSource; and Collins.
//



        1
            Desjarlais has brought the following claims against Northwest: Construction Defect (Mont. Code Ann.
§ 70-19-427), Breach of Warranty, Negligence, and Consumer Protection. All counts present the same theory
of liability against Northwest.

Cincinnati’s First Amended Complaint for Declaratory Judgment                                               16
        Case 9:20-cv-00176-DLC Document 5 Filed 02/09/21 Page 17 of 22



       43.    Desjarlais seeks a total of $50,000.00 in damages, plus her
attorney fees, costs, and a multiplier of treble damages under the consumer
protection statute.
       44.    Desjarlais alternatively demands the “costs necessary to cure the
construction defect by replacing and installing new siding”.
       45.    Cincinnati has agreed to provide a defense for Northwest in the
Desjarlais Lawsuit under a full reservation of rights.
                                         COUNT I
               Declaratory Judgment (28 U.S.C. § 2201 et seq.)
       46.    Cincinnati incorporates by reference paragraphs 1-45, above, as
if set forth herein, and further states and alleges as follows:
       47.    Pursuant to 28 U.S.C. § 2201, this Court may declare the rights
and obligations of the parties under the Policy on the grounds that an actual
controversy exists.
       48.    An actual and real controversy exists herein between Northwest
and Cincinnati as to whether the Policy provides coverage for the Property-
Owner Claims asserted against Northwest and the Desjarlais Lawsuit.
Cincinnati has communicated to Northwest on multiple occasions that the
Property-Owner Claims are not covered, or even potentially covered, under
the Policy. Cincinnati has agreed to provide a defense for Northwest in the
Desjarlais Lawsuit under a full reservation of rights and disputes that
Desjarlais’s claims against Northwest are covered by the Policy. Northwest
has repeatedly demanded that Cincinnati indemnify it and has threatened
Cincinnati with bad faith claims.            Northwest          has also demanded that

Cincinnati’s First Amended Complaint for Declaratory Judgment                       17
          Case 9:20-cv-00176-DLC Document 5 Filed 02/09/21 Page 18 of 22



Cincinnati defend Northwest for Bennett’s OCP complaint and for any future
lawsuit filed by a property owner against Northwest.
       49.    Based upon the nature of the Property-Owner Claims and the
Desjarlais Lawsuit and the information provided by Northwest since its notice
of claim, Cincinnati has no duty to indemnify or defend Northwest under the
Policy because the Property-Owner Claims and the Desjarlais Lawsuit are not
for “property damage” arising from an “occurrence” as defined under the
Policy.
       50.    The Property-Owner Claims and the Desjarlais Lawsuit allege
that the defective siding must be repaired or replaced because Northwest’s
completed work was incorrectly performed on the siding, which is excluded
from coverage under the Policy’s “your work” exclusion (Exclusion l, above).
       51.    The Property-Owner Claims and the Desjarlais Lawsuit also arise
from defects in Northwest’s product, TruGuard Siding, and, thus, are also
excluded from coverage under the Policy’s “your product” exclusion
(Exclusion k, above).
       52.    The Property-Owner Claims and the Desjarlais Lawsuit allege
that the property must be restored, repaired or replaced because Northwest’s
work was incorrectly performed on it, and, thus, are excluded from coverage
under the Policy’s “property damage” exclusion (Exclusion j(6), above).
       53.    The Property-Owner Claims and the Desjarlais Lawsuit arise from
damage to “impaired property” which is excluded from coverage under the
“impaired property” exclusion under the Policy (Exclusion m, above).
//

Cincinnati’s First Amended Complaint for Declaratory Judgment              18
         Case 9:20-cv-00176-DLC Document 5 Filed 02/09/21 Page 19 of 22



        54.   The damages sought in the Property-Owner Claims and the
Desjarlais Lawsuit arise from the recall of Northwest’s products, “your
product”, “your work or “impaired property” which are all excluded from
coverage under the Policy “recall of products” exclusion (Exclusion n, above).
        55.   Northwest may not seek indemnification from Cincinnati for the
settlements it has paid or entered into regarding the Property-Owner Claims
in violation of the “no involuntary payment” provision of the Policy.
        56.   Cincinnati has no duty to defend Bennett’s OCP complaint
against Northwest because this complaint is not a “suit” under the Policy, and
Northwest is not entitled to coverage for this complaint for the reasons stated
in paragraphs 49-54, above.
        57.   To the extent that any other term, provision, or exclusion of the
Policy precludes coverage of the claims and damages in the underlying
Property-Owner Claims, Bennett’s OCP complaint, and/or the Desjarlais
Lawsuit, Cincinnati incorporates those terms, provisions, and exclusions
here.
        58.   In the alternative, Northwest alleges that the Property-Owner
Claims and the Desjarlais Lawsuit are based upon Bighorn Development &
Homebuilder, Inc.’s, Builders FirstSource’s, Collins’s, or another third party’s
negligence and/or defective product, and not Northwest’s negligence and/or
defective product. If true, Northwest would not be entitled to indemnification
or defense under the Policy because the Property-Owner Claims would not
be against Northwest. See Northland Casualty Co. v. Mulroy, 357 F.Supp.3d
1045, 1051 (D. Mont. 2019).

Cincinnati’s First Amended Complaint for Declaratory Judgment                 19
        Case 9:20-cv-00176-DLC Document 5 Filed 02/09/21 Page 20 of 22



       59.    Accordingly, pursuant to 28 U.S.C. § 2201, Cincinnati seeks a
declaration from the Court that it has no duty to indemnify Northwest for any
of the Property-Owner Claims or defend Northwest in any future lawsuit or any
consumer complaint filed with OCP concerning the Property-Owner Claims
against Northwest.
       60.    Furthermore, pursuant to 28 U.S.C. § 2201, Cincinnati seeks a
declaration from the Court that it has no duty to indemnify Northwest for
Desjarlais’s claims or defend Northwest in the Desjarlais Lawsuit.
                                PRAYER FOR RELIEF
       WHEREFORE, Cincinnati prays for judgment in its favor and against
Northwest as follows:
       a.     For a declaratory judgment that Cincinnati has no obligation to
       indemnify Northwest for the damages sought in the Property-Owner
       Claims for the allegedly defective siding;
       b.     For a declaratory judgment that Cincinnati has no obligation to
       defend Northwest for any complaint filed concerning the Property-
       Owner Claims;
       c.     For a declaratory judgment that Cincinnati has no obligation to
       indemnify Northwest for the damages sought in the Desjarlais Lawsuit
       for the allegedly defective siding;
       d.     For a declaratory judgment that Cincinnati has no obligation to
       defend Northwest in the Desjarlais Lawsuit;


//

Cincinnati’s First Amended Complaint for Declaratory Judgment              20
        Case 9:20-cv-00176-DLC Document 5 Filed 02/09/21 Page 21 of 22



       e.     For a declaratory judgment that Cincinnati has no obligation to
       reimburse or indemnify Northwest for the settlements Northwest paid
       or entered into regarding the Property-Owner Claims;
       f.     For a declaratory judgment that Cincinnati has no duty to defend
       the consumer complaint filed by Robert Bennett against Northwest
       with the Montana Department of Justice, Office for Consumer
       Protection.
       g.     For an award of all costs, expenses and attorney fees that
       Cincinnati has incurred; and
       h.     For such other and further relief as the Court deems just and
       proper.


       DATED this 9th day of February, 2021.

                                                         BEAL LAW FIRM, PLLC
                                                         Attorneys for The Cincinnati
                                                         Insurance Company.

                                                         By: /s/ Kristine J. Beal
                                                              Kristine J. Beal



                                                         By: /s/ Ian P. Gillespie
                                                              Ian P. Gillespie




Cincinnati’s First Amended Complaint for Declaratory Judgment                       21
        Case 9:20-cv-00176-DLC Document 5 Filed 02/09/21 Page 22 of 22



                            CERTIFICATE OF SERVICE
      I, the undersigned, an employee of Beal Law Firm, PLLC, hereby certify
that a true and correct copy of the foregoing was forwarded as set forth
below, at Missoula, Montana this 9th day of February, 2021, to:
Joseph R. Casillas                                              [X] U.S. Mail
Datsopoulos, MacDonald & Lind, P.C.                             [ ] Hand Delivery
201 W Main St, Suite 201                                        [ ] Federal Express
Missoula, MT 59802                                              [ ] Facsimile
jrcasillas@DMLlaw.com                                           [X] Email
bvancanagan@dmllaw.com
Attorneys for Northwest Painting, Inc.



                                                  /s/ Hope Slowik
                                                  Hope Slowik
                                                  Paralegal to Kristine J. Beal and
                                                  Ian P. Gillespie




Cincinnati’s First Amended Complaint for Declaratory Judgment                         22
